Citation Nr: 0707138	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sight in the left eye claimed as due to VA surgery 
provided in March 2000.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the loss of vision in his right eye 
was due to the negligence of VA physician who performed his 
March 2000 cataract surgery.  The veteran's representative 
has also contended that the veteran was not adequately 
notified of the risks of such surgery, and has requested that 
the case be remanded for the purpose of obtaining copies of 
any consent forms signed by the veteran prior to such 
surgery.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. [emphasis added]  Determinations 
of whether there was informed consent involve consideration 
of whether the health care providers substantially complied 
with the requirements of 38 C.F.R. § 17.32.  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

In light of the significance of proper informed consent under 
the foregoing regulation, the Board concludes that the 
consent form or forms from before surgery should be obtained 
as they are relevant under the foregoing regulation.  VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical opinion 
was previously obtained in this case in October 2006.  
However, the examiner apparently did not have access to the 
veteran's consent forms.  Therefore, if any additional 
relevant consent records are developed, the material should 
be forwarded to the examiner who rendered an opinion in 
October 2006 and he should be requested to provide an 
addendum as to whether the veteran was adequately informed of 
the foreseeable risks of surgery and whether any of the 
information contained in the additional records alters the 
examiner's previous opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and place in the 
claims folder copies of any and all 
informed consent records associated with 
the surgeries in question in this case 
from March 2000.

2.  Thereafter, the RO should request 
that the VA physician (or, if 
unavailable, a suitable substitute) who 
prepared the October 2006 opinion in this 
case prepare an addendum for the purpose 
of discussing any informed consent 
release which was obtained from the 
veteran prior to the surgery.  The doctor 
is requested to provide an amended 
opinion as to whether the veteran was 
adequately informed of the foreseeable 
risks of the surgery, and whether the 
additional evidence alters his previous 
opinion in any way.

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




